Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-2, 7-11,13-15 and 17-20 are allowed
	Claims 3-6, 12 and 16 stand canceled
	Claim 7 depends from claim 5 after amendment
Reasons for Allowance
3.    	The most representative prior arts to Xin Zhao et al., (WO 2020/247518A1) in lieu of Prov. No. 62/857,125 and 62/877,727 fail to disclose the limitations of the amended claims reciting;
A method of processing video data, comprising: determining, during a conversion between a video transform block of a video with a KxL transform block size and a bitstream of the video, that in response to the KxL video transform block containing more than 32x32 positions, only matrix elements of a scaling matrix within a top- left 32x32 region of the KxL video transform block are kept and remaining matrix elements of the scaling matrix are zeroing-out, and performing the conversion using the scaling matrix, wherein the scaling matrix is used to scale at least some coefficients of the video transform block, transform matrix is applied to an SxT top left portion of the video transform block and a default scaling matrix or a scaling matrix explicitly included in the bitstream is applied to the video transform block as the scaling matrix, wherein S, T, K and L are integers and K is greater than or equal to S, L is greater than or equal to T, and wherein matrix element values of the default scaling matrix are equal to 16.  
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/